DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervais et al. (US 2017/0005535).
	Regarding claim 1, Gervais teaches a motor comprising: 
a stator (11); and 
a rotor ([0025]) configured to rotate with respect to the stator (11), 
wherein the stator (11) includes: 
a stator core (12) that defines a back yoke (17); 

coils (19) configured to respectively round the teeth (14), wherein first ends (191) of the coils (19) are respectively drawn out of the teeth (14) to define 3-phase power lead wires (191) of the coils (19) and second ends (192) of the coils (19) are respectively drawn out of the teeth (14) to define neutral-point lead wires (192) of the coils (19); and 

    PNG
    media_image1.png
    296
    438
    media_image1.png
    Greyscale

an insulator module (22) configured to couple to a top face of the stator core (12), wherein the insulator module (22) includes: 
power terminal units (32-34) that connect to the 3-phase power lead wires; 
a neutral terminal unit (31) that connects to a neutral point of the coils (19); and 
an insulator body (38) configured to provide insulation between the power and neutral terminal units (31-34) and the stator core (12), and between the power terminal units (32-34) and neutral terminal unit (31), 


    PNG
    media_image2.png
    307
    404
    media_image2.png
    Greyscale

	Regarding claim 7/1, Gervais was discussed above in claim 1. Gervais further teaches wherein the neutral terminal unit (31) includes: 
neutral terminals (36) that protrude in a radial direction of the back yoke (17) and that respectively connects to the neutral-point lead wires (192); and  26Attorney Docket No.: 19819-1171001 Client Ref: OP-2019-0757-US-000/HA; LGE Ref: 19LSL060US02 
a neutral connecting member (circular body of 31 seen in FIG 5 and 7) that is configured to connect the neutral terminals (36) with each other.
Regarding claim 8/7, Gervais was discussed above in claim 7. Gervais further teaches wherein the neutral connecting member is disposed on a portion of an inner face of the insulator module (22; FIG 6).
Regarding claim 9/7, Gervais was discussed above in claim 7. Gervais further teaches wherein the neutral terminals (36) are disposed at a same vertical level (FIG 5).

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teranishi et al. (US 2017/0093239).
Regarding claim 1, Teranishi teaches a motor (100) comprising: 
a stator (FIG 5); and 
a rotor (30) configured to rotate with respect to the stator, 
wherein the stator includes: 
a stator core (20) that defines a back yoke (21); 
teeth (22) that extend radially from the back yoke (21); 
coils (50) configured to respectively round the teeth (22), wherein first ends (61) of the coils (50) are respectively drawn out of the teeth (22) to define 3-phase power lead wires (61a-f) of the coils (50) and second ends (62) of the coils (50) are respectively drawn out of the teeth (22) to define neutral-point lead wires (62a-f) of the coils (50); and 
an insulator module (40, 74, 90) configured to couple to a top face of the stator core (20), wherein the insulator module (40, 90) includes: 
power terminal units (81-83) that connect to the 3-phase power lead wires (61a-f);
a neutral terminal unit (84) that connects to a neutral point of the coils (62a-f); and
an insulator body (40, 74) configured to provide insulation between the power and neutral terminal units (81-84) and the stator core (22), and between the power terminal units (81-83) and neutral terminal unit (84), 


    PNG
    media_image3.png
    680
    476
    media_image3.png
    Greyscale

Regarding claim 2/1, Teranishi was discussed above in claim 1. Teranishi further teaches wherein each power terminal unit (81-83) includes: 
a power terminal (71, 85) that is disposed on a top face of the insulator body (40, 74) and that connects to 25Attorney Docket No.: 19819-1171001Client Ref: OP-2019-0757-US-000/HA; LGE Ref: 19LSL060US02one of the 3-phase power lead wires (61a-f); and 

Regarding claim 3/2, Teranishi was discussed above in claim 2. Teranishi further teaches wherein the power terminal (71, 85) includes: 
a power terminal body (71) that upwardly protrudes from the top face of the insulator body (40, 74); and 
a guide groove (73) that is located in the power terminal body (71) and that is configured to receive and guide one of the 3-phase power lead wires (61a-f).
Regarding claim 4/2, Teranishi was discussed above in claim 2. Teranishi further teaches wherein each power terminal unit (81-83) includes a power connecting member that has a first end connected to the power terminal (71, 85) and a second end connected to the connection terminal (86).

    PNG
    media_image4.png
    457
    343
    media_image4.png
    Greyscale

Regarding claim 5/4, Teranishi was discussed above in claim 4. Teranishi further teaches wherein the power connecting member is disposed on a portion of the top face of the insulator body (40, 74).
	Regarding claim 6/2, Teranishi was discussed above in claim 2. Teranishi further teaches wherein the 3-phase lead wires (61a-f) are drawn radially and outwardly of the back yoke (21) and respectively connect to the power terminals (71 85).
	Regarding claim 10/1, Teranishi was discussed above in claim 1. Teranishi further teaches wherein the insulator body (40, 74) includes: 
a lower insulator body (40) that is located on a top face of the stator core (20) and configured to provide insulation between the stator core (20) and the neutral terminal unit (84); and 
an upper insulator body (74) that is located on a top face of the lower insulator body (40) and configured to provide insulation between the neutral terminal unit (84) and the power terminal units (81-83).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2017/0093239) in view of Chen et al. (US 9,083,210).
Regarding claim 13, Teranishi teaches a motor (100) comprising: 
a stator (FIG 5); and 
a rotor (30) configured to rotate with respect to the stator, wherein the stator includes: 
a stator core (20) that has an inner circumferential face to define a back yoke (21), 
teeth (22), a wound portion that radially and inwardly extends from the back yoke (21);
coils (50) configured to respectively round the teeth (22); and 
an insulator module (40, 74, 90) that couples to a top face of the stator core (20), 
wherein the insulator module (40, 74, 90) includes: 
a plurality of terminal units (81-84) that connect to the coils (50); and 

wherein the plurality of terminal units (81-84) and the insulator body (40, 74) are stacked vertically to define the insulator module (40, 74, 90).
	Teranishi fails to teach a groove that disposes along the inner circumferential face;
wherein each tooth includes a coupling portion received in the groove.
	Chen teaches a groove (201) that disposes along the inner circumferential face (FIG 2);
wherein each tooth (22) includes a coupling portion (223) received in the groove (201).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Teranishi to incorporate Migita to teach a groove that disposes along the inner circumferential face; wherein each tooth includes a coupling portion received in the groove, for the advantages of enhancing the through put and product competitiveness of the silicon steel assembly of the stator.
Regarding claim 14/13, Teranishi in view of Chen was discussed above in claim 13. Gervais further teaches wherein first ends (61) of the coils (50) are respectively drawn out of the teeth (22) to define 3-phase power lead wires (61a-f) of the coils (50) and second ends (62) of the coils (50) are respectively drawn out of the teeth (22) to define neutral-point lead wires (62a-f) of the coils (50), wherein the plurality of terminals (81-84) includes: 

a neutral terminal unit (84) connected to the neutral-point lead wires (62a-f).
Regarding claim 15/14, Teranishi in view of Chen was discussed above in claim 14. Teranishi further teaches wherein each power terminal unit (81-83) includes one power terminal (71, 85) that connects to one of the 3-phase power lead wires (61a-f) and that disposes on a top face of the insulator body (40, 74) and in a radial region of the back yoke (21), 
wherein the neutral terminal unit (84) includes neutral terminals (85) that respectively connect to the neutral-point lead wires (62a-f) and that dispose radially and inwardly of the back yoke (21; FIG 13).
Regarding claim 16/15, Teranishi in view of Chen was discussed above in claim 15. Teranishi further teaches wherein the 3-phase lead wires (61a-f) are drawn radially and outwardly of the back yoke 921) and are respectively connected to the power terminals (71, 85).
Regarding claim 17/16, Teranishi in view of Chen was discussed above in claim 16. Teranishi further teaches wherein each power terminal unit (81-83) further includes:
a connection terminal (86) that connects to the power terminal (71, 85) by connecting to the one of the 3-phase power lead wires (61a-f); and
a power connecting member that has a first end connected to the power terminal (71, 85) and a second end connected to the connection terminal (86).
Regarding claim 18/17, Teranishi in view of Chen was discussed above in claim 17. Teranishi further teaches wherein the connection terminal (86) and the power connecting member are located in a radial region of the insulator body (40, 74).
Regarding claim 19/16, Teranishi in view of Chen was discussed above in claim 16. Teranishi further teaches wherein the neutral-point lead wires (62a-f) respectively connect to the neutral terminals (85) disposed inwardly of the insulator body (40).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2017/0093239) in view of Chen et al. (US 9,083,210) as applied to claim 19 above, and further in view of Yamada et al. (US 2016/0218578).
Regarding claim 20/19, Teranishi in view of Chen was discussed above in claim 19. Teranishi in view of Chen fails to teach wherein the neutral terminal unit includes a neutral connecting member that is configured to connect the neutral terminals with each other, wherein the neutral connecting member is disposed in a groove defined in an inner face of the insulator body.
Yamada teaches wherein the neutral terminal unit (81) includes a neutral connecting member (82) that is configured to connect the neutral terminals (89) with each other, wherein the neutral connecting member (82) is disposed in a groove (146d) defined in an inner face of the insulator body (146).

    PNG
    media_image5.png
    407
    456
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Teranishi in view of Chen to incorporate Yamada to teach wherein the neutral terminal unit includes a neutral connecting member that is configured to connect the neutral terminals with each other, wherein the neutral connecting member is disposed in a groove defined in an inner face of the insulator body, for the advantages of improving yield and decreasing manufacturing cost compared to resin molding.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art Asahi discloses a busbar assembly with a neutral terminal unit, a lower and an upper insulator body, but fails to teach a receiving groove in the upper insulator to receive the neutral terminal unit.
	Claim 12 is allowable for depending upon claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834